DETAILED ACTION
According to the Amendment filed on 2/26/21, Claims 1 and 9 are amended.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jones  et al. (US. 20060122597).
Jones discloses a fastener guide figs. 22-23 for an orthopaedic fixation device, comprising: a body 170, fig. 15; a collar 204, figs 20, 22-23 disposed around the body 170, slits (see modified fig. 15 below) proximal to a first end of the body; and a guide arm (see modified fig. 15 below)  formed by the slits proximal to the first end of the body and configured capable to releasably hold a fastener in the fastener guide, wherein the guide arm includes two or more guide arms (see modified fig. 15 below), further comprising attachment arms (see modified fig. 15 below) formed at a second end of the body and capable to removably couple to a plate, wherein the attachment arms include two or more attachment arms (see modified fig. 15 below), further comprising second slits proximal to the second end of the body forming the attachment arms (see modified fig. 16 below), wherein the body is tubular fig. 15, further comprising a ledge 180, fig. 15 extending  inwardly from a sidewall of the guide arms and 
an extension portion 186, fig. 20 having first and second ends, the first end is adapted to couple to a handle 200, 202; a fastener guide portion coupled to the second end of the extension portion figs 22-23.

    PNG
    media_image1.png
    682
    749
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    892
    602
    media_image2.png
    Greyscale



Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537.  The examiner can normally be reached on 9-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMEH R BOLES/Primary Examiner, Art Unit 3775